In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00455-CV
     ___________________________

     TYWANA K. CROSBY, Appellant

                      V.

        MAURO OLMOS, Appellee



   On Appeal from the 67th District Court
          Tarrant County, Texas
      Trial Court No. 067-323901-21


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       Tywana K. Crosby, proceeding pro se, attempts to appeal from the trial court’s

October 11, 2022 take-nothing judgment against her. Because her notice of appeal

was filed too late, we dismiss the appeal for want of jurisdiction.

       Because the trial court’s judgment was entered on October 11, 2022, and no

post-judgment motion was filed to extend the appellate deadline, Crosby’s notice of

appeal was due on November 10, 2022. See Tex. R. App. P. 26.1. However, Crosby

did not file her notice of appeal until November 16, 2022. We notified Crosby of our

concern that we lack jurisdiction because of her late-filed notice of appeal, and we

warned her that this appeal could be dismissed absent a reasonable explanation for the

late filing. See Tex. R. App. P. 10.5(b), 26.3(b), 42.3(a).

       Crosby responded that someone named “Bernice Gutierrez at McCormick

Law” informed her that her appeal was due on November 11, 2022. Crosby stated

that, because November 11 was a national holiday, she filed her notice of appeal the

following Monday, November 14, 2022. However, our record reflects that Crosby’s

notice of appeal was not filed until November 16, 2022, and she has provided us with

no reasonable explanation for this.

       The time for filing a notice of appeal is jurisdictional in this court, and absent a

timely-filed notice of appeal or a timely-filed motion for extension of time to file a

notice of appeal, we must dismiss the appeal. See Tex. R. App. P. 25.1(b); Verburgt v.



                                              2
Dorner, 959 S.W.2d 615, 617 (Tex. 1997); In re J.M., No. 02-17-00171-CV, 2017 WL

2686326, at *1 (Tex. App.—Fort Worth June 22, 2017, no pet.) (mem. op.).

      Because Crosby’s notice of appeal was filed too late, we must dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Delivered: December 22, 2022




                                            3